DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/05/2022, with respect to the incorporation of allowable subject matter of claim 3 into claim 1 and rewriting allowable dependent claims 5 and 9 in independent form have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-9, and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a third protection layer being a silicon nitride film, the third protection layer being disposed between the first protection layer and the second protection layer, wherein the plurality of first contact holes extend through the gate insulating film, the first protection layer, the third protection layer, and the second protection layer, and the plurality of second contact holes extend through the gate insulating film, the third protection layer and the second protection layer; in combination with the other recited limitations.  Claims 4-9 and 13 depend on claim 1.
In reference to claim 14, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the first protection layer overlapping a portion of the second semiconductor film other than the channel region; in combination with the other recited limitations.  Claims 15-21 depend on claim 14.
In reference to claim 22, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention comprising a pixel circuit configured to drive a display element in a display region, wherein the pixel circuit includes the first transistor as a switching transistor and includes the second transistor as a drive transistor configured to drive the display element; in combination with the other recited limitations.  Claims 23-25 depend on claim 22.
The closest prior art of record is Lin et al. (US 2007/0024321) which discloses first and second transistors 400 and 300 in Figure 12 and first and second protection layers 150 and 152. However, the instant application differs from Lin in that the instant application includes a third protection layer (claim 1) and the overlap of the second protection layer in the device (claim 14), and the application of the first and second transistors as switching and driving transistors, respectively, in a display.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is the formation of transistors with different electrical characteristics together on the same substrate, paragraph 6 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saitoh (US 2003/0040158), Yamazaki et al. (US 2017/0104018), and Yamazaki (US 6,323,070) disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897